Exhibit 10.2
Sterling Savings Bank    
Deferred Compensation Plan
Master Plan Document





















Effective April 1, 2006



1

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document





ARTICLE 1
Definitions
1


ARTICLE 2
Selection, Enrollment, Eligibility
 
2.1
Selection by Committee
7


2.2
Enrollment and Eligibility Requirements; Commencement of Participation
7


ARTICLE 3
Deferral Commitments/Company Contribution Amounts/ Company Restoration Matching
Amounts/Vesting/Crediting/Taxes
 
3.1
Maximum Deferral
8


3.2
Timing of Deferral Elections; Effect of Election Form
8


3.3
Withholding and Crediting of Annual Deferral Amounts
10


3.4
Company Contribution Amount
10


3.5
Company Restoration Matching Amount
10


3.6
Vesting
11


3.7
Crediting/Debiting of Account Balances
11


3.8
FICA and Other Taxes
12


ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
 
4.1
Scheduled Distribution
13


4.2
Postponing Scheduled Distributions
13


4.3
Other Benefits Take Precedence Over Scheduled Distributions
13


4.4
Unforeseeable Emergencies
14


ARTICLE 5
Retirement Benefit
 
5.1
Retirement Benefit
14


5.2
Payment of Retirement Benefit
15


ARTICLE 6
Termination Benefit
 
6.1
Termination Benefit
15


6.2
Payment of Termination Benefit
15


ARTICLE 7
Disability Benefit
 
7.1
Disability Benefit
15


7.2
Payment of Disability Benefit
16


ARTICLE 8
Death Benefit
 
8.1
Death Benefit
18


8.2
Payment of Death Benefit
18


ARTICLE 9
Beneficiary Designation
 
9.1
Beneficiary
18


9.2
Beneficiary Designation; Change; Spousal Consent
18


9.3
Acknowledgment
18


9.4
No Beneficiary Designation
18


9.5
Doubt as to Beneficiary
19


9.6
Discharge of Obligations
19


ARTICLE 10
Leave of Absence
 
10.1
Paid Leave of Absence
19


10.2
Unpaid Leave of Absence
19


ARTICLE 11
Termination of Plan, Amendment or Modification
 
11.1
Termination of Plan
19




i


--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



11.2
Amendment
20


11.3
Plan Agreement
20


11.4
Effect of Payment
20


ARTICLE 12
Administration
 
12.1
Committee Duties
20


12.2
Administration Upon Change in Control
20


12.3
Agents
21


12.4
Binding Effect of Decisions
21


12.5
Indemnity of Committee
21


12.6
Employer Information
21


ARTICLE 13
Other Benefits and Agreements
 
13.1
Coordination with Other Benefits
21


ARTICLE 14
Claims Procedures
 
14.1
Presentation of Claim
21


14.2
Notification of Decision
22


14.3
Review of a Denied Claim
22


14.4
Decision on Review
22


14.5
Disability Benefits
23


14.6
Legal Action
23


ARTICLE 15
Trust
 
15.1
Establishment of the Trust
23


15.2
Interrelationship of the Plan and the Trust
23


15.3
Distributions From the Trust
24


ARTICLE 16
Miscellaneous
 
16.1
Status of the Plan
24


16.2
Unsecured General Creditor
24


16.3
Employer's Liability
24


16.4
Nonassignability
24


16.5
Not a Contract of Employment
24


16.6
Furnishing Information
24


16.7
Terms
25


16.8
Captions
25


16.9
Governing Law
25


16.10
Notice
25


16.11
Successors
25


16.12
Spouse's Interest
25


16.13
Validity
25


16.14
Incompetent
25


16.15
Domestic Relations Orders
26


16.16
Distribution in the Event of Income Inclusion Under 409A
26


16.17
Deduction Limitation on Benefit Payments
26


16.18
Payment that would Jeopardize Ability of Employer to Continue as a Going Concern
26


16.19
Payment that would Violate Securities Laws or other Applicable Law
26


16.20
Insurance
 




ii


--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document





STERLING SAVINGS BANK
DEFERRED COMPENSATION PLAN
Effective April 1, 2006


Purpose
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Sterling Savings Bank, a Washington corporation, and any other Employer that
sponsors this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
"Account Balance" shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant's Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

If a participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant's status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant's status as a
Director.
1.2
"Annual Account" shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant's Annual
Deferral Amount, Company Contribution Amount and Company Restoration Matching
Amount for any one Plan Year, plus (b) amounts credited or debited to such
amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or here
designated Beneficiary, pursuant to this Plan.

1.3
"Annual Deferral Amount" shall mean that portion of a Participant's Base Salary,
Bonus, Commissions and Director Fees that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year.

1.4
"Annual Installment Method" means the method used to determine the amount of
each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant's benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to Participant. The amount of the first annual payment
shall be calculated as of the close of business on or around the Participant's
Benefit Distribution Date, and the amount of each subsequent annual payment
shall be calculated on or around the beginning of each Plan Year following such
Benefit Distribution Date.


1

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



For purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment.
1.5
"Base Salary" shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee's gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee. Base
Salary does not include severance pay of any kind, including, but not limited
to, severance pay that is paid out in installments.

1.6
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8
"Benefit Distribution Date" shall mean the date upon which all or an objectively
determinable portion of a Participant's vested benefits will become eligible for
distribution. Except as otherwise provided in the Plan, a Participant's Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 8, as applicable.

1.9
"Board" shall mean the board of directors of the Company.

1.10
"Bonus" shall mean any compensation, in addition to Base Salary and Commissions,
earned by a Participant during the Plan Year under any Employer's annual bonus
and cash incentive plans.

1.11
"Change in Control" shall mean the occurrence of a "change in ownership," a
"change ineffective control" or a "change in the ownership of a substantial
portion of the assets" of a corporation, as determined in accordance with this
Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant's Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a "change in ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of a corporation, the following provisions shall apply:
(a)
A "change in ownership" of the applicable corporation shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of such corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of such corporation, as determined in accordance
with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is


2

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
"change in the ownership" of such corporation.
(b)
A "change in effective control" of the applicable corporation shall occur only
on either of the following dates:

(i)
The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock by such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
"change in effective control" of such corporation or

(ii)
The date on which a majority of the members of the applicable corporation's
board of director is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation's board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

(c)
A "change in the ownership of a substantial portion of the assets" of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to more than 40% of the total gross fair market value of all for the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a "change in the ownership of a substantial
portion of the assets" when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

1.12    "Code" shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
1.13
"Commissions" shall mean the cash commissions earned by a Participant during a
Plan Year, excluding bonuses or other additional incentives or awards earned by
the Participant.

1.14    "Committee" shall mean the committee described in Article 12.
1.15
"Company" shall mean Sterling Savings Bank, a Washington corporation, and any
successor to all or substantially all of the Company's assets or business.

1.16
"Company Contribution Amount" shall mean, for any one Plan Year, the amount
determined     in accordance with Section 3.4.

1.17
"Company Restoration Matching Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.


3

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



1.18    "Director" shall mean any member of the board of directors of any
Employer.
1.19
"Director Fees" shall mean the annual fees payable in cash that are earned by a
Director from any Employer, including retainer fees and meetings fees, as
compensation for serving on the board of directors.

1.20
"Disability" or "Disabled" shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Participant's Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant's Employer, provided that the
definition of "disability" applied under such disability insurance program
complies with the requirements of this Section.

1.21.
"Election Form" shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.22    "Employee" shall mean a person who is an employee of an Employer.
1.23    "Employer(s)" shall be defined as follows:
(a)
Except as otherwise provided in part (b) of this Section, the term "Employer"
shall mean Sterling Financial Corporation, the Company and/or any subsidiaries
of Sterling Financial Corporation (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term "Employer" shall mean

(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or business, whether or
not incorporated, under common control), as applicable. In order to identify the
group of entities described in the preceding sentence, the Committee shall use
an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying
the applicable provisions of: (A) Code Section 1563 for determining a controlled
group of corporations under Code section 414(b); and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

1.24
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.


4

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



1.25
"401(k) Plan" shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

1.26
"Participant" shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form, which are accepted by the Committee, and (c) whose
Plan Agreement has not terminated.

1.27
"Performance-Based Compensation" shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.28
"Plan" shall mean the Sterling Savings Bank Deferred Compensation Plan, which
shall be evidenced by this instrument, as may be amended from time to time, and
by any other documents that together with this instrument define a Participant's
rights to amounts credited to his or her Account Balance.

1.29
"Plan Agreement" shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant's agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

1.30
"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.31
"Retirement", "Retire(s)" or "Retired" shall mean, with respect to a Participant
who is an Employee, a Separation from Service on or after the earlier of the
attainment of (a) the age 65 or (b) age 55 with 5 Years of Service, and shall
mean with respect to a Participant who is a Director, a Separation from Service.
If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, (a) the determination of whether the Participant qualifies for
Retirement as an Employee shall be made when the Participant experiences a
Separation from Service as an Employee and such determination shall only apply
to the applicable Account Balance established in accordance with Section 1.1 for
amounts deferred under the Plan as an Employee, and (b) the determination of
whether the Participant qualifies for Retirement as a Director shall be made at
the time the Participant experiences a Separation from Service as a Director and
such determination shall only apply to the applicable Account Balance
established in accordance with Section 1.1 for amounts deferred under the Plan
as a Director.

1.32
"Separation from Service" shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonable anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level


5

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



of bona fide services the Participant will perform for Employer after a certain
date (whether as an Employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of a bona fide services
performed by such Participant (whether as an Employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statue or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(a)
For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

(c)    For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
an Employer as an Employee, or (ii) ceases providing services for an Employer as
an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with applicable
provisions set forth in parts (a) and (b) of this Section.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation for Service as an Employee, and the
services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.
1.33
"Specified Employee" shall mean any Participant who is determined to be a "key
employee" (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:


6

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



(a)
The Committee's identification of the individuals who fall within the definition
of "key employee" under Code Section 416(i) (without regard to paragraph (5)
thereof) shall be based upon the 12-month period ending on each December 31st
(referred to below as the "identification date"). In applying the applicable
provisions of Code Section 416(i) to identifying such individuals,
"compensation" shall be determined in accordance with the definition used by the
Company for purposes of its qualified plan, the Employee Savings and Investment
Plan & Trust; and

(b)
Each Participant who is among the individuals identified as a "key employee" in
accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins April 1st following the
applicable identification date.

1.34    "Trust" shall mean one or more trusts established by the Company in
accordance with Article 15.
1.35
"Unforeseeable Emergency" shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant's spouse, the Participant's Beneficiary or the Participant's
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant's property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

1.36
"Years of Service" shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365-day period (or 366-day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility
2.1
Selection by Committee. Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.

2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

(a)
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form, by deadline(s) established by the Committee
in accordance with the applicable provisions of this Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

(b)
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period.

(c)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.


7

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes
3.1
Maximum Deferral.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, Commissions and/or
Director Fees up to the following maximum percentages for each deferral elected:

Deferral
Maximum Percentage
Base Salary
75%
Bonus
100%
Commissions
100%
Director Fees
100%

(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury Regulations, the maximum
amount of the Participant's Base Salary, Bonus, Commission or Director Fees that
may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant's deferral election is made.

3.2
Timing of Deferral Elections; Effect of Election Form.

(a)
General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, Commissions, and/or Directors Fees, the Participant must submit
an Election Form on or before the deadline established by the Committee, which
in no event shall be later than the December 31st proceeding the Plan Year in
which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election from in accordance with Section
3.2(c) below.

8

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



(b)
Timing of Deferral Election for Newly Eligible Plan Participants. A Director or
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the "plan aggregation" rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Commissions and/or Directors Fees attributable to services
to be performed after such election, provided that the Participant submits an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specific performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant's
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
(c)
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than six months before the
end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline pursuant to this
Section 3.2(c), the Participant must have performed services continuously from
the later of (i) the beginning of the performance period for such compensation,
or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation. In no event shall a deferral election submitted
under this Section 3.2(c) be permitted to apply to any amount of Performance
Based Compensation that has become readily ascertainable.
(d)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that it is subject to a forfeiture
condition requiring the Participant's continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may, determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(c) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensations subject to such deferral election(s).

9

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



3.3
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus, Commissions
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, Commissions or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to a Participant's Annual Account for
such Plan Year at the time such amounts would otherwise have been paid to the
Participant. In the event of a Participant's Separation from Service, death, or
Disability prior to the end of a Plan Year, such year's Annual Deferral Amount
shall only include deferrals made on amounts earned prior to such event.

3.4
Company Contribution Amount.

(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant's Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant's Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant's Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant's Annual Account
under this Plan, which amount shall be part of the Participant's Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant's Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

(c)
If not otherwise specified in the Participant's employment or other agreement
entered into between the Participant and the Employer, the amount (or method or
formula for determining the amount) of a Participant's Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.28, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account for the Participant.

3.5
Company Restoration Matching Amount. A Participant's Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (a) may be smaller
or larger than the amount credited to any other Participant, and (b) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant's Company Restoration Matching Amount, if any, shall be credited to
the Participant's Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant's Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.28, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of the Participant.


10

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



3.6
Vesting.

(a)
A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7.

(b)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.7 in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer.

(c)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7, only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.

(d)
Notwithstanding anything to the contrary contained in this Section 3.6, in the
event of a Change in Control, or upon a Participant's Disability, Separation
from Service on or after qualifying for Retirement, or death prior to Separation
from Service, any amounts that are not vested in accordance with Section 3.6(b)
or 3.6(c) above, shall immediately become 100% vested.

(e)
Notwithstanding subsection 3.6(d) above, the vesting schedules described in
Sections 3.6(b) or 3.6(c) above shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause the deduction limitations of Section 280G of the Code to become effective.
In the event of such a determination, the Participant may request independent
verification of the Committee's calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
ninety (90) days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the "Accounting Firm"). The opinion
shall state the Accounting Firm's opinion that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.

(f)
Section 3.6(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.6(b) and 3.6(c) if such Participant is entitled to a
"gross-up" payment, to eliminate the effect of the Code section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer.

3.7
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

(a)
Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the "Measurement Funds"), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.

(b)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2(b) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant's


11

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.
(c)
Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant's Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.8
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Salary, Bonus and/or
Commissions that is not being deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.

(b)
Company Restoration Matching Account and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant's Employer(s) shall withhold from that
portion of the Participant's Base Salary,


12

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



Bonus and/or Commissions that is not deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
amounts. If necessary, the Committee may reduce the vested portion of the
Participant's Company Restoration Matching Amount or Company Contribution
Amount, as applicable, in order to comply with this Section 3.8.
(c)
Distributions. The Participant's Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
4.1
Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount and any Company Contribution Amounts, plus amounts
credited or debited on that amount pursuant to Section 3.7, in the form of a
lump sum payment, calculated as of the close of business on or around the
Benefit Distribution Date designated by the Participant in accordance with this
Section 4.1 (a "Scheduled Distribution"). The Benefit Distribution Date for the
amount subject to a Scheduled Distribution election shall be the first day of
any Plan Year designated by the Participant, which may be no sooner than three
Plan Years after the end of the Plan Year to which the Participant's deferral
election relates, unless otherwise provided on an Election Form approved by the
Committee.

By way of example, if a Scheduled Distribution is elected for Annual Deferral
Amounts that are earned in the Plan Year commencing January 1, 2008, the
earliest Benefit Distribution Date that may be designated by a Participant would
be January 1, 2012, and the Scheduled Distribution would be paid out during the
60-day period commencing immediately after such Benefit Distribution Date.
4.2
Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60-day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

(a)
This election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

(b)
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than five
years after the previously designated Benefit Distribution Date; and

(c)
The election must be made at least 12 months prior to the Participant's
previously designated Benefit Distribution Date for such Scheduled Distribution.

For purposes of applying the provisions of this Section 4.2, a Participant's
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant's previously designated Benefit Distribution Date for such Scheduled
Distribution.
4.3
Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 8, as
applicable, all amounts subject to a Scheduled Distribution election


13

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



shall be paid in accordance with the other applicable provisions of the Plan and
not in accordance with this Article 4.
4.4
Unforeseeable Emergencies.

(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant's vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant's assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant's petition for
payout from the Plan, the Participant's Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the even of such approval
the Participant's outstanding deferral elections under the Plan shall be
cancelled.
(b)
A Participant's deferral elections under this Plan shall also be cancelled to
the extent the Committee determines such action is required for the Participant
to obtain a hardship distribution from an Employer's 401(k) Plan pursuant to
Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5
Retirement Benefit
5.1
Retirement Benefit. If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 5.2 (the "Retirement
Benefit"). A Participant's Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be the later of (i) the first business day of the Plan Year
following the Plan Year in which the Participant Retires, or (ii) the last day
of the six-month period immediately following the date on which the Participant
Retires; provided, however, in the event the Participant changes his or her
Retirement Benefit election in accordance with Section 5.2(b), his or her
Benefit Distribution Date shall be postponed in accordance with Section 5.2(b).


14

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



5.2
Payment of Retirement Benefit.

(a)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to fifteen 15 years.
If a Participant does not make any elections with respect to the payment of the
Retirement Benefit, then such Participant shall be deemed to have elected to
receive the Retirement Benefit as a lump sum.

(b)
A Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
The election shall have not take effect until at least 12 months after the date
on which the election is made;

(ii)
The new Benefit Distribution Date for Participant's Retirement Benefit shall be
five years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant's Retirement
Benefit.

For purposes of applying the provisions of this Section 5.2(b), a Participant's
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such election shall become irrevocable no later than the date that is 12 months
prior to the Benefit Distribution Date that would otherwise have been applicable
to the Participant's Retirement Benefit. Subject to the requirements of this
Section 5.2(b), the Election Form most recently accepted by the Committee that
has become effective shall govern the form of payout of the Participant's
Retire-ment Benefit.
(a)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant's Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after the first day of
each Plan Year following the Plan Year in which the Participant's Benefit
Distribution Date.

ARTICLE 6
Termination Benefit
6.1
Termination Benefit. If a Participant experiences a Separation from Service that
does no qualify as a Retirement, the Participant shall receive his or her vested
Account Balance in the form of a lump sum payment (the "Termination Benefit"). A
Participant's Termination Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date, for such benefit, which
shall be the last day of the six-month period immediately following the date on
which the Participant experiences a Separation from Services.

6.2
Payment of Termination Benefit. The Termination Benefit shall be paid to the no
later than 60 days after the Participant's Benefit Distribution Date.

ARTICLE 7
Disability Benefit
7.1
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 5 though 6, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the "Disability Benefit"). The Disability Benefit shall


15

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



be calculated as of the close of business on or around the Participant's Benefit
Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled in accordance with the definition provided in
Section 1.20.
7.2
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant's Benefit Distribution
Date.

ARTICLE 8
Death Benefit
8.1
Death Benefit. In the event of a Participant's death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's death benefit which will be
equal to the Participant's unpaid vested Account Balance in a lump sum payment
(the "Death Benefit"). The Death Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date for such benefit, which
shall the date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant's death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance.

8.2
Payment of Death Benefit. The Death Benefit shall be paid to the Participant's
Beneficiary(ies) no later than 60 days after the Participant's Benefit
Distribution Date.

ARTICLE 9
Beneficiary Designation
9.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as the primary
Beneficiary, a spousal consent is required to be provided in a form designated
by the Committee, executed by such Participant's spouse and returned to the
Committee. Upon the acceptance by the Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Committee prior to his or her
death.

9.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

9.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficia-ries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.


16

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



9.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

9.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
Leave of Absence
10.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Services (a) the
Partici-pant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

10.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employ-ment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.2 above.

ARTICLE 11
Termination of Plan, Amendment or Modification
11.1
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants. In the event of a Plan termination, no
new deferral election shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination, the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations and additional amounts shall continue to be credited or debited to
such Participants' Account Balances pursuant to Section 3.7. The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which Plan termination
is effective. In addition, following a plan termination, Participant Account
Balances shall remain in the Plan and shall not be distributed until such
amounts become eligible for distribution in accordance with the other applicable
provisions of the Plan. Notwithstanding the preceding sentence, to the extent
permitted by Treas. Reg. §1.409A-3


17

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



(j)(4)(ix), the Employer may provide that upon termination of the Plan, all
Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by such Employer deemed necessary to
comply with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).
11.2
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.

11.3
Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
without the prior written consent of the Participant if the Committee
determines, in its sole discretion, that such amendment or termination will not
cause a decrease in the Participant's vested Account Balance in existence at the
time the amendment or termination is made.

11.4
Effect of Payment. The full payment of the Participant's vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

ARTICLE 12
Administration
12.1
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant, an Employer or the Company or its agents.

12.2
Administration Upon Change in Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
"Administrator") to perform any or all of the Committee's duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

12.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit


18

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



(including acting through a duly appointed representative) and may from time to
time consult with counsel.
12.4
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

12.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

12.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circum-stances of the Separation from Service,
Disability, or death of its Participants, and such other pertinent information
as the Committee or Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements
13.1
Coordination with Other Benefits. The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 14
Claims Procedures
14.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a "Claimant") may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

14.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:


19

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)
an explanation of the claim review procedure set forth in Section 14.3 below;
and

(v)
a statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

14.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant's
duly authorized representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

14.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant's written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and

(d)
a statement of the Claimant's right to bring a civil action under ERISA Section
502(a).

14.5
Disability Benefits. The Committee shall comply with the special rules for
Disability claims in 29 CFR §2560.503-1, where the availability of the benefit
is conditioned upon a showing of Disability. Where a benefit is available only
on a finding of Disability and such finding has already been determined under
another benefit plan or program of the Employer, the special Disability claim
rules need not apply and the rules of this Article 14 shall govern.


20

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



14.6
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust
15.1
Establishment of the Trust. In order to provide assets from which to fulfill the
obligations of the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the "Trust). Notwithstanding the foregoing, no later
than 60 days prior to a Change in Control, the Company shall establish a Trust
if one has not been previously established, and each Employer shall transfer
over to the Trust such assets as the Employer determines are necessary to
provide, on a present value basis, for its respective liabilities created with
respect to the Account Balance of each of such Employer's Participants as
accumulated under the Plan immediately prior to such transfer.

15.2
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

15.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

ARTICLE 16
Miscellaneous
16.1
Status of the Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

16.2
Unsecured General Creditor. Participants and their Bene-ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obliga-tion to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.


21

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



16.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transfer-able. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to inter-fere with the right of any
Employer to discipline or discharge the Participant at any time.

16.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administra-tion of the Plan and the payments of benefits hereunder,
including but not limited to taking such physical examinations as the Committee
may deem necessary.

16.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

16.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the laws of the State of Washington without regard
to its conflicts of laws principles.

16.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Sterling Savings Bank
Attn: Human Resources Director
111 North Wall Street
Spokane, Washington 99201

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
16.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

16.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable


22

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



by such spouse in any manner, including but not limited to such spouse's will,
nor shall such interest pass under the laws of intestate succession.
16.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

16.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

16.15
Domestic Relations Orders. If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant's benefits under the Plan, the Committee, shall have the right
to immediately distribute the spouse's or former spouse's interest in the
Participant's benefits under the Plan to such spouse or former spouse.

16.16
Distribution in the Event of Income Inclusion Under 409A. If any portion of a
Participant's Account Balance under this Plan is required to be included in
income by the Participant prior to receipt due to a failure of this Plan to
comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determined that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) unpaid vested Account Balance.

16.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer's deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible. Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.7 above. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant's death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). In the event
that such date is determined to be after a Participant's Separation from Service
and the Participant whom the payment relates is determined to be Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not be made before the end of the
six-month period following such Participant's Separation from Service.

16.18
Payment that would Jeopardize Ability of Employer to Continue as a Going
Concern. If at the time of a specified payment date the making of a payment
would jeopardize the ability of the Employer to continue as a going concern, the
payment may be delayed and will be treated as made upon the specified payment
date if the payment is made during the first taxable year of the Employer in
which the making of the payment would not jeopardize the Employer continuing as
a going concern. Additionally, an Employer may delay payment under this
provision if such payment would violate a loan covenant or similar contractual
obligation, and such violation would jeopardize the ability of the service
recipient to continue as a going concern.


23

--------------------------------------------------------------------------------

Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document



16.19
Payment that would Violate Securities Laws or other Applicable Law. If an
Employer reasonably anticipates that the making of a payment to a Participant
under this Plan will violate Federal securities laws or other applicable law,
the Employer may delay the payment to such Participant. Any amounts for which
distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant's
death) at the earliest date the Employer reasonably anticipates that the making
of the payment will not cause such a violation.

16.20
Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The participant shall have
no interest whatsoever in any such policy or policies and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.



IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2008.
"Company"
Sterling Savings Bank, a Washington corporation


By: __________________________________
Title: _________________________________







24